Citation Nr: 0739617	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-16 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The veteran has confirmed active duty service from July 1988 
to April 2004.  It also appears he previously served from 
October 1983 to December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in Louisville, Kentucky.  The RO, in pertinent part, 
denied the benefits sought on appeal.  The RO in Pittsburgh, 
Pennsylvania is now the agency of original jurisdiction 
(AOJ).  

The April 2004 rating decision also awarded service 
connection for right rotator cuff tendonitis with 
degenerative changes and left acromioclavicular joint 
dysfunction.  The RO assigned separate 10 percent ratings 
effective on May 1, 2004, the day following the veteran's 
separation from active duty service.  

The veteran disagreed with the initial ratings assigned for 
his shoulders.  While the issues were included in the 
February 2005 statement of the case (SOC), the veteran 
indicated in his May 2005 VA Form 9, Appeal to the Board, 
that he was no longer appealing those matters.  As such, they 
are no longer in appellate status.  



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  The veteran currently is shown as likely as not to have 
hypertension that had its clinical onset during his lengthy 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is due to disease that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  

Assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
it was harmless and will not be further discussed.  


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post-service treatment records; and 
the report of a recent VA examination.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran asserts that he developed hypertension during his 
long period of active service.  Having carefully considered 
the veteran's contentions in light of the evidence of record 
and the applicable law, the Board finds that the weight of 
such evidence is in approximate balance and will grant 
service connection for hypertension.  38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  

The service medical records show the veteran had a blood 
pressure reading of 129/94 in November 1990.  A five day 
blood pressure check was ordered.  Thereafter, in July 1997 
and June 1998, the veteran's blood pressure was recorded as 
134/90 and 134/98, respectively.  

In September 2002, the veteran's blood pressure was noted to 
be 150/79.  The examiner noted the veteran had an isolated 
blood pressure elevation.  Blood pressure checks were order 
one to two times per week for five weeks.  

In September 2003, the veteran's blood pressure was 152/86.  
The veteran was diagnosed with mild systolic hypertension.  
He was prescribed hydrochlorothiazide 25 milligrams to 
control high blood pressure.  

In December 2003, it was noted that the veteran stopped his 
blood pressure medication.  His hypertension was considered 
well controlled with diet and exercise.  

While the January 2004 VA examiner found insufficient 
evidence to warrant an diagnosis of hypertension, treatment 
records from the 52nd Medical Group dated in July 2004 
clearly show the veteran was pre-hypertensive.  Hypertension 
was considered controlled with diet and exercise.  

An entry dated in May 2005 shows the veteran was diagnosed 
with hypertension.  A notation by the examiner reveals the 
veteran's records were reviewed and the veteran was "clearly 
hypertensive."  

In a May 2005 letter, Dr. RLJ indicated that the veteran's 
service medical records show systolic blood pressure over 150 
as early as September 2003.  Dr. RLJ noted that, since that 
time, there had been at least one three day blood pressure 
check and a listed diagnosis of "pre-hypertension."  

Dr. RLJ further indicated the veteran had been diagnosed with 
hypertension and given a trial of hydrochlorothiazide to 
which the veteran responded quite well.  The veteran's most 
recent systolic in May 2005 was recorded as 148.  Dr. RLJ 
opined the veteran had hypertension.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  

Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

By extending the benefit of the doubt to the veteran, service 
connection for hypertension is warranted.  



ORDER

Entitlement to service connection for hypertension is 
granted.  


____________________________________________
STEPEHN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


